Exhibit CONVERTIBLE NOTE THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE NOTE MAY NOT BE OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM. No. 03-2008 US $750,000 CELSIUS HOLDINGS, INC. 8% UNSECURED CONVERTIBLE NOTE THIS Note is one of a duly authorized issue US $750,000.00 of CELSIUS HOLDINGS, INC., a corporation organized and existing under the laws of the State of Nevada ("Celsius") designated as its 8% Unsecured ConvertibleNote. FOR VALUE RECEIVED, Celsius promises to pay to CD Financial, LLC., the registered holder hereof (the "Holder"), the principal sum of Seven Hundred and Fifty Thousand United States Dollars (US $750,000) together with interest on the unpaid principal sum from the date hereof stated below as provided herein.After an Event of Default, interest will accrue on the unpaid principal balance at the then current statutory interest rate provided under Florida law. The principal of this Note and interest are payable in such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts, at the address last appearing on the Note Register of Celsius as designated in writing by the Holder from time to time. Celsius will make payments when due to the registered holder of this Note and addressed to such holder at the last address appearing on the Note Register at such time payment is made. This Note is subject to the following additional provisions: 1.Celsius shall be entitled to withhold from all payments of principal of this Note, and anyinterest due on this Note any amounts required to be withheld under the applicable provisions of the United States income tax laws or other applicable laws at the time of such payments, and Holder shall execute and deliver all required documentation in connection therewith. 2.This Note has been issued subject to investment representations of the original purchaser hereof and may be transferred or exchanged only in compliance with the
